Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Examiner acknowledges the amendment filed 20 September 2021 wherein: claims 6 and 8 are amended; claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, see pages 6-11, filed 20 September 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly cited prior art below. This rejection is non-final.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: radiation source 402 (par. [0038], not included in fig. 4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim(s) 1 and 15 is/are interpreted under 35 USC 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding claim 1, the claim recites the limitation “support structure” which uses a generic placeholder (structure) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Accordingly, this limitation is interpreted under 35 USC 112(f) as corresponding to any means capable of performing the claimed function since no corresponding structure is described in Applicant’s specification.

Regarding claim 15, the claim is interpreted similarly to claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 8 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to 

Regarding claim 8, According to the approach used by the court in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (See MPEP 2164), There are many factors (“Wands factors”) to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In this case, the claim recites “the camera are fixed to the support structure at locations that maximize the angle between the camera and the scintillator”.
First, the disclosure does not identify an “angle”. One of ordinary skill in the art would assume “the angle” is an angle (depending on definition, between 0 and 180° or 
However, even given this assumption, Applicant’s disclosure does not provide sufficient guidance for the conditions to “maximize” the angle.
Applicant’s disclosure describes maximizing the angle as follows:
[0045] In some embodiments, such as the one depicted in FIG. 5A, camera 450 and scintillator 440 can be fixed to support structure locations that maximize the angle between the camera and the scintillator. In such examples, the camera may be at one end of the support structure, as depicted, or may be in a corner of the support structure, or may even be located outside the perimeter of the support structure. Such embodiments can be beneficial in that the resolution of the radiation pattern imaged by the camera can be increased as compared to smaller angles where the radiation pattern is viewed more edge-on.


    PNG
    media_image1.png
    468
    490
    media_image1.png
    Greyscale

Applicant’s Figure 5A

One of ordinary skill in the art would consider the maximum angle between the camera and the scintillator to be 90°. One of ordinary skill in the art would therefore consider maximizing the angle to mean setting an angle of 90° absent the disclosure of any constraints on the angle.

In view of the above, the Wands factors are considered as follows:
(A) The breadth of the claims
Claim 8 describes maximizing the angle, but does not provide the conditions for maximization. 
(B) The nature of the invention
The invention is directed to the arrangement between the camera and the scintillator.
(C) The state of the prior art 
Camera and scintillator combinations were generally well-known in the art.
(D) The level of one of ordinary skill
One of ordinary skill in the art would be able to adjust the positions of the scintillator and the camera. 
(E) The level of predictability in the art
One of ordinary skill in the art would expect adjusting the positions of the scintillator and the camera to affect the scintillation light received by the camera.
(F) The amount of direction provided by the inventor
The description generally describes maximizing the angle, but does not provide the conditions for maximization. 
(G) The existence of working examples

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In view of the considerations above, the amount of experimentation for one of ordinary skill in the art to determine the “maximum” angle is undue. Applicant does not clearly define the conditions for maximization. Therefore, even if one of ordinary skill in the art were to test multiple angles, there is insufficient guidance to determine when the angle is maximized according to Applicant’s undisclosed conditions.

Examiner recommends either identifying full maximization conditions in the specification, or amending the claim to avoid using the term “maximize”. In view of Applicant’s specification, as one possible amendment, Examiner suggests --The system of claim 6, wherein the camera is fixed to one end of the support structure--, which in combination with the support structure limitation from claim 1 appears to capture the configuration shown in Applicant’s figure 5A.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 15, the claims invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as described above.
For each claim:
 However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	Examiner recommends either identifying the corresponding structure in the specification or reciting --support-- instead of “support structure” to avoid invoking 35 USC 112(f) thereby avoiding the 35 USC 112(b) rejections.

	Regarding claims 2-14 and 16-20, the claims are rejected due to their dependence on claims 1 and 15.

Regarding claim 8, the claim recites the limitation “the angle” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim(s) 8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the full maximization conditions for the claimed locations of the camera and the scintillator (see 35 USC 112(a) rejection above).
For the purposes of examination, Examiner has considered the suggested amendment in the 35 USC 112(a) rejection above, --The system of claim 6, wherein the camera is fixed to one end of the support structure--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebstein (US 2007/0181815 A1) in view of Kusch (US 2005/0281389 A1).

Regarding claim 1, as best understood, Ebstein discloses a system for determining at least a portion of a shape of a radiation field generated by a radiation delivery system that includes a radiation source (accelerator) configured to deliver a radiation beam (28, 22), the system comprising: a scintillator (26); a camera (250) configured to acquire images of light emitted by the scintillator (26) during delivery of the radiation beam (28, 22; Abstract, par. [0019], [0055], fig. 2); and a support structure (par. [0078]: “structure holding the scintillator and the lenses and the sensors”) configured to be positioned in a path of the radiation delivery system, the scintillator (26) and the camera (250) fixed to the support structure such that when the support structure is positioned within the path of the radiation delivery system, the scintillator (26) is not perpendicular to an axis of the radiation beam (28, 22; Abstract, par. [0019], [0055], fig. 2).
While Ebstein discloses the support structure is configured to be positioned within a path of the radiation delivery system as described above, Ebstein does not 
Kusch discloses a radiation delivery system that includes a radiation source (10, comprising 11 and 12) configured to deliver a radiation beam, wherein attachments used during the course of treatment planning and treatment are mounted to the radiation delivery system (via accessory tray 13; par. [0024]: “Accessory tray 13 is mounted on treatment head 11”; par. [0022]-[0024], fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Ebstein in view of the teachings of Kusch so that the support structure is configured to be mounted to the radiation delivery system (via an accessory tray).
One would have been motivated to do so to provide more consistent placement of the support structure as compared to manual positioning without mounting.

Regarding claim 2, as best understood, Ebstein modified teaches the system of claim 1, wherein the system (13) is configured to be located between the radiation source (11) and a patient couch (30; Kusch, par. [0024]-[0025], [0036], fig. 1; Ebstein discloses the system is configured to be located between the radiation source and a patient (24), par. [0019], fig. 2; while Ebstein does not expressly disclose a patient couch, the use of a patient couch was well-known in the art, for example as disclosed by Kusch; therefore, modifying Ebstein to include a patient couch would have been obvious to one of ordinary skill in the art).
Ebstein in view of the further teachings of Kusch.
One would have been motivated to do so to gain an advantage recited in Kusch of assisting in positioning a treatment area of the patient (Kusch, par. [0036]).

Regarding claim 3, as best understood, Ebstein modified teaches the system of claim 1, wherein the scintillator (26) includes a planar sheet of scintillating material (Ebstein, par. [0019], fig. 2).

Regarding claim 6, as best understood, Ebstein modified teaches the system of claim 1, wherein the scintillator (26) and the camera (250) are fixed to the support structure in a manner that sets a specific geometric relationship between the scintillator (26) and the camera (250; i.e., the geometric relationship shown in Ebstein, par. [0019], fig. 2).

Regarding claim 7, as best understood, Ebstein modified teaches the system of claim 6, but does not expressly disclose the scintillator is fixed to the support structure so that the scintillator will be at an angle of between 80 to 89 degrees or between 91 and 110 degrees relative to the axis of the radiation beam when the support structure is mounted to the radiation delivery system.

	Therefore the invention of claim 7 would have been obvious to one of ordinary skill in the art.
	One would have been motivated to vary the angle to optimize the desired scintillation.

Regarding claim 8, as best understood, Ebstein modified teaches the system of claim 6, wherein the camera (250) is fixed to one end of the support structure (i.e., applying the configuration shown in Ebstein, fig. 2 to the support structure of Kusch; see rejection of claim 1 above).

Regarding claim 9, as best understood, Ebstein modified teaches the system of claim 6, wherein the support structure is configured to allow mounting in an accessory tray disposed between the radiation source and a patient couch (see rejections of claims 1-2 above).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebstein in view of Kusch as applied to claim 1 above, and further in view of Nelson (US 2010/0270462).

Regarding claim 4, as best understood, Ebstein modified teaches the system of claim 1, wherein the scintillator includes a planar sheet of scintillating material (see rejection of claim 3 above).
Ebstein modified does not expressly disclose the scintillator includes a curved sheet of scintillating material and the curved sheet is oriented to have its convex surface oriented so as to be facing toward the camera.
Nelson discloses a scintillator includes either a planar sheet or a curved sheet of scintillating material (par. [0032]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Ebstein in view of the teachings of Nelson so that the scintillator includes a curved sheet of scintillating material.
One would have been motivated to do so to increase the scintillation surface area as compared to a planar scintillator.
A curved sheet of scintillating material inherently has a convex surface, which in the invention of Ebstein modified, must be oriented to have its convex surface oriented to so as to be either facing toward or facing away from the camera. That is, one of ordinary skill in the art would recognize there are two orientations for the scintillator.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Ebstein so that the curved sheet is oriented to have its convex surface oriented so as to be facing toward the camera, since it has been held to be obvious to choose from a finite number of .

Claim(s) 5 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebstein in view of Kusch as applied to claim 1 above, and further in view of Wiggers (US 2015/0352376 A1).

Regarding claim 5, as best understood, Ebstein modified teaches the system of claim 1, wherein a scintillator substrate is transparent (Ebstein, claims 4, 6).
Ebstein modified does not expressly disclose or suggest the scintillator is transparent, the scintillator allowing formation of a pattern at a target location corresponding to the shape of a collimator aperture when a light source shines light through the collimator aperture onto the scintillator.
	Wiggers discloses a system for determining at least a portion of a shape of a radiation field generated by a radiation delivery system that includes a radiation source (118, 130) configured to deliver a radiation beam (par. [0082]-[0084], fig. 32), the system comprising: a scintillator (202; par. [0084]-[0088], fig. 5C); a camera (formed by the array of photodiodes 203) configured to acquire images of light emitted by the scintillator during delivery of the radiation beam (par. [0084]); and a support structure (EPID 112; par. [0072]-[0073], [0084]-[0087], fig. 1), the scintillator and the camera fixed to the support structure such that the scintillator is not perpendicular to an axis of the radiation beam, wherein the scintillator is transparent, the scintillator allowing formation of a pattern at a target location corresponding to the shape of a collimator aperture 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Ebstein in view of the teachings of Wiggers so that the scintillator is transparent, the scintillator allowing formation of a pattern at a target location corresponding to the shape of a collimator aperture when a light source shines light through the collimator aperture onto the scintillator.
One would have been motivated to do so to gain an advantage suggested by Wiggers of being able to use a light source for calibration instead of radiation beams (Wiggers, par. [0115]), thereby reducing the amount of radiation generated.

	Regarding claim 10, as best understood, Ebstein modified teaches the system of claim 1, but does not expressly disclose a non-transitory, machine-readable medium storing instructions which, when executed by at least one programmable processor, cause operations comprising: applying an edge detection algorithm to a radiation pattern present in the images, the edge detection algorithm determining at least one edge of the radiation pattern corresponding to a leaf of a multi-leaf collimator; and determining a leaf position based at least on a location of the determined edge.
	Wiggers discloses a system for determining at least a portion of a shape of a radiation field generated by a radiation delivery system that includes a radiation source (118, 130) configured to deliver a radiation beam (par. [0082]-[0084], fig. 32), the system comprising: a scintillator (202; par. [0084]-[0088], fig. 5C); a camera (formed by 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Ebstein in view of the teachings of Wiggers to include a non-transitory, machine-readable medium storing instructions which, when executed by at least one programmable processor, cause operations comprising: applying an edge detection algorithm to a radiation pattern present in the images, the edge detection algorithm determining at least one edge of the radiation pattern corresponding to a leaf of a multi-leaf collimator; and determining a leaf position based at least on a location of the determined edge.
	One would have been motivated to do so to ensure accuracy of the irradiation.

	Regarding claim 11, as best understood, Ebstein modified teaches the system of claim 10, the operations further comprising comparing the leaf position during delivery Wiggers, par. [0143], [0288]-[0289]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Ebstein in view of the further teachings of Wiggers.
	One would have been motivated to do so to ensure accuracy of the irradiation.

	Regarding claim 12, as best understood, Ebstein modified teaches the system of claim 10, the operations further comprising calculating a fluence map based at least on the leaf position and beam output data obtained from the radiation therapy system (par. [0228]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Ebstein in view of the further teachings of Wiggers.
	One would have been motivated to do so to ensure accuracy of the irradiation.

	Regarding claim 13, as best understood, Ebstein modified teaches the system of claim 12, the operations further comprising calculating a dose at a target location based at least on the fluence map and a patient image obtained from an imaging system (par. [0228]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Ebstein in view of the further teachings of Wiggers.


	Regarding claim 14, as best understood, Ebstein modified teaches the system of claim 13, wherein the dose is a three-dimensional dose delivered at the target location (par. [0171], [0177]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Ebstein in view of the further teachings of Wiggers.
	One would have been motivated to do so to ensure accuracy of the irradiation.

Claim(s) 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebstein in view of Kusch and Wiggers.

	Regarding claims 15-16, Examiner refers to the rejections of claims 1 and 10 above, mutatis mutandis.

	Regarding claims 17-20, Examiner refers to the rejections of claims 11-15 above, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884